Citation Nr: 0317031	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  95-04 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for major depression. 

2.  Entitlement to a disability rating in excess of 10 
percent for chrondromalacia of the right knee. 

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

George E. Guido Jr. Senior Counsel 

REMAND 

The veteran served on active military duty from May 1977 to 
May 1980 and in the Missouri Army National Guard from 1980 to 
1986 with annual periods of active duty for training.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in 
July 1992, denying service connection for major depression, 
and in November 1995, denying an increase rating for right 
knee disability and the TDIU claim.  

There has been a significant procedural change in the law 
that needs to be addressed before the Board can decide the 
merits of the claims.  In 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted and modified VA's 
duty to notify and duty to assist a claimant in developing 
the information and evidence necessary to substantiate a 
claim.  The only document of record that addresses the VCAA, 
the October 2002 supplemental statement, does not meet the 
specific notice requirements erected by the VCAA as 
subsequently interpreted by the United States Court of 
Appeals for Veterans Claims (Court).  Quartucccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

In order to comply with the precedent opinions of the Court 
and to request additional evidentiary development, this case 
is remanded to the RO for the following action:  

1.  Ensure compliance with the duty to notify and 
the duty to assist provisions of the Veterans 
Claims Assistance Act of 2000, codified in part at 
38 U.S.C.A. §§ 5103, 5103A.  The duty to notify 
includes notice of any information or evidence, not 
previously provided to VA that is necessary to 
substantiate the claims.  

a.  On the issue of service connection, 
evidence to substantiate the claim would be 
competent medical evidence indicating that the 
claimed psychiatric disorder may be associated 
with the events in service.  

b.  On the claim for increase, competent 
medical evidence of limitation of motion of 
the knee and/or knee instability is needed.  

c.  On the TDIU claim, competent medical or 
other evidence that the veteran is unable to 
obtain or retain substantially gainful 
employment because of service-connected right 
knee disability. 

As part of the notice, indicate to the veteran that 
VA will obtain records of Federal agencies, 
including VA records, he identifies; and that he is 
responsible for identifying and submitting records 
from State or local governments, private health-
care providers, current or former employers and 
other non-Federal governmental sources, unless he 
signs a release, which would authorize VA to obtain 
them.  

2.  Schedule the veteran for an orthopedic 
examination to determine the current level of 
right knee disability. The claims folder 
should be made available to the examiner for 
review before the examination.  The examiner 
is to provide range of motion findings, 
expressed in degrees, and to describe any 
subluxation or instability.  The examiner is 
to comment on functional loss due pain as 
evidenced by the visible behavior of the 
veteran undertaking the motion.  The examiner 
is also asked to express an opinion on whether 
pain could significantly limit functional 
ability on repeated use or during flare-ups.  
If feasible, any such functional loss should 
be expressed in terms of additional loss of 
range of motion.  The examiner is asked to 
express an opinion as to the extent the 
service-connected right knee disability 
impacts on the veteran's ability to secure or 
follow a substantially gainful occupation. 
3.  After the development requested has been 
completed, adjudicate the claims.  On the 
increase rating claim, 38 C.F.R. 
§§ 3.321(b)(1), 4.40 and 4.45 should be 
addressed.  On the TDIU claim, 38 C.F.R. § 
4.16(b) should be addressed.  If any benefit 
sought on appeal remains denied, the veteran 
and his attorney should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.

4.  In January 2003, the veteran's attorney 
submitted additional argument, raising the 
issue of service connection for other 
psychiatric disorders, including 
dysthymia/dysthymic disorder and post-
traumatic stress disorder due to personal 
assault and drug and alcohol dependence due to 
depression.  These issues should be 
adjudicated.  If any determination is adverse 
to the veteran, provide him and his attorney 
notice of his procedural and appellate rights. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 

                                                                                              
(Continued on next page)


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


_________________________________________________
	CONSTANCE B. TOBIAS 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




